Citation Nr: 9929203	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  93-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for internal 
hemorrhoids, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for duodenal ulcer and 
mucous colitis, currently evaluated as 30 percent disabling.

(The issue of entitlement to an increased vocational 
rehabilitation subsistence allowance under the provisions of 
Chapter 31, Title 38, United States Code, for dependents for 
vocational rehabilitation training pursued prior to November 
1, 1990, will be addressed in a separate appellate action.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to July 
1960.

This case previously came to the Board of Veterans' Appeal 
(Board) on appeal from a September 1991 rating decision of 
the Nashville, Tennessee, Department of Veterans (VA), 
Regional Office (RO), which denied entitlement to an 
increased disability rating for internal hemorrhoids.  The 
veteran filed a timely notice of disagreement (NOD), and was 
issued a statement of the case (SOC) in February 1992.  The 
RO received his substantive appeal as to this issue in March 
1992.  The veteran presented testimony as to this issue at a 
personal hearing before the Hearing Officer (HO) at the local 
VARO in April 1992.  However, the HO confirmed and continued 
the denial of the benefit sought by decision and supplemental 
statement of the case (SSOC) issued in October 1992.

In an October 1992 rating decision, the RO denied entitlement 
to an increased disability rating for duodenal ulcer and 
mucous colitis.  The veteran filed a timely NOD as to this 
claim, and was issued a SOC in March 1993.  The RO received 
his substantive appeal as to this issue in August 1993.

The Board thereafter remanded this case for additional 
evidentiary and due process development in November 1995.  By 
rating decision and SSOC issued in November 1996 the RO 
granted an increased rating to 30 percent for duodenal ulcer 
and mucous colitis but denied an increased rating for 
internal hemorrhoids.  By SSOC issued in August 1998, the 
veteran was specifically informed that his claim of 
entitlement to a separate disability evaluation for 
diverticulitis as secondary to his service-connected duodenal 
ulcer and mucous colitis is denied because, pursuant to 
38 C.F.R. §§ 4.113, 4.114 (1998), diverticulitis is part of 
the common disability picture involving the duodenal ulcer 
and mucous colitis.  As such, these coexisting diseases are 
part of the digestive system and do not allow themselves to 
separate disability evaluation.


REMAND

The veteran's claims of entitlement to a disability 
evaluation in excess of 10 percent for internal hemorrhoids 
and a disability evaluation in excess of 30 percent for 
duodenal ulcer and mucous colitis are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented claims which are plausible.  Generally, 
claims for increased evaluations are considered to be well 
grounded.  Claims that conditions have become more severe are 
well grounded where the conditions were previously service-
connected and rated, and the claimant subsequently asserts 
that higher ratings are justified due to an increase in 
severity since the original ratings.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

In reviewing the claims file, it is noted that following the 
August 1998 SSOC and prior to the February 1999 certification 
of this appeal to the Board, the RO received copies of 
additional VA outpatient treatment records.  According to 38 
C.F.R. 
§ 19.37(a) (1998), evidence received by the RO prior to 
transfer of the records to the Board after an appeal has been 
initiated will be referred to the appropriate rating or 
authorization activity for review and disposition (emphasis 
added).  A SSOC will be prepared and furnished to the 
appellant, unless the additional evidence received duplicates 
evidence previously of record which was discussed in the SOC 
or a previous SSOC.  Notwithstanding, 38 C.F.R. § 19.9 (1998) 
states that when, during the course of review, it is 
determined that further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the RO, specifying the action to be undertaken.  As a 
significant period of time has elapsed and there has been 
'additional' evidence submitted since the August 1998 SSOC, 
the Board finds that remand, in lieu of referral, is 
necessary.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for the service-connected 
disabilities at issue, and to also 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  Once the above-requested information 
has been ascertained, positive or 
negative, the veteran should be scheduled 
for gastrointestinal examination by an 
appropriate VA specialist in order to 
determine the nature and severity of his 
service-connected internal hemorrhoids, 
as well as his duodenal ulcer and mucous 
colitis.  All findings should be reported 
in detail.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by the 
specialist prior to examination.  X-rays 
and/or other diagnostic studies should be 
done, as deemed appropriate.  A complete 
rationale for any opinions expressed, 
positive or negative, must be provided.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  The RO should then re-adjudicate the 
veteran's increased rating claims.  If 
this determination remains unfavorable to 
the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, they 
should be afforded the opportunity to 
respond thereto.

The Board reminds the veteran that he is free to submit 
additional evidence and argument while this case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and Falzone 
v. Brown, 8 Vet. App. 398 (1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


